Citation Nr: 0933630	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-31 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
feet, as due to cold injury.  

2.  Entitlement to service connection for arthritis of both 
hands, as due to cold injury.  

3.  Entitlement to a compensable disability rating for 
service-connected residuals of a fracture of the ring finger 
of the right hand.  

4.  Entitlement to a compensable disability rating for 
service-connected chronic dermatophytosis of the feet.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the Army from July 1950 to January 1951, and in the Air Force 
from March 1951 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued noncompensable 
disability ratings for residuals of a right ring finger 
fracture, and chronic dermatophytosis of the feet, and which 
denied service connection for arthritis of both feet and both 
hands, as due to cold injury.  In April 2008 and April 2009, 
the Board remanded the claims for additional development.  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  A transcript of that hearing 
is of record.  


FINDINGS OF FACT

1.  Arthritis of both feet was not affirmatively shown to 
have been present during active duty; arthritis of both feet 
was not manifested to a compensable degree within one year 
from the date of separation from service in December 1953; 
and bone spurs of both feet and right midfoot arthritis, 
first confirmed by X-rays after service beyond the one-year 
presumptive period for a chronic disease, are unrelated to an 
injury, disease, or event of service origin, including cold 
injury.     

2.  The Veteran does not have arthritis of either hand that 
is related to an injury, disease, or event of service origin, 
including cold injury.

3.  The Veteran's service-connected residuals of a fracture 
of the ring finger of the right hand are not shown to include 
arthritis; clinical findings show a healed fracture with 
normal range of motion of the right ring finger.  

4.  The Veteran's service-connected chronic dermatophytosis 
of the feet is productive of complaints of pain, and requires 
the use of topical medication; the dermatophytosis is not 
manifested by an area that is at least 5 percent but less 
than 20 percent of the entire body, or at least 5 percent but 
less than 20 percent of exposed areas affected; and the 
dermatophytosis does not require intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period.  


CONCLUSIONS OF LAW

1.  Arthritis of both feet is not due to disease or injury 
that was incurred in or aggravated by service; and arthritis 
of both feet as a chronic disease may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Arthritis of both hands is not due to disease or injury 
that was incurred in or aggravated by service; and arthritis 
of both hands as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The criteria for a compensable rating for service-
connected residuals of a fracture of the ring finger of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.118, Diagnostic Codes 
5003, 5230 (2008).  

4.  The criteria for a compensable rating for chronic 
dermatophytosis of the feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806, and 7813 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in August 2004 (all claims), March 2005 (all 
claims), May 2008 (higher ratings), and June 2008 (all 
claims).  The notice included the type of evidence needed to 
substantiate the service connection claims, namely, evidence 
of an injury or disease or event, causing an injury or 
disease, during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The notice also included the type of 
evidence needed to substantiate the higher rating claims, 
namely, evidence indicating an increase in severity of the 
service-connected disability and the effect that worsening 
has on the claimant's employment and daily life.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The 2008 notices included the general provisions for 
the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of a 
claim for service connection); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except general notice of the criteria of the Diagnostic Code 
under which the claimant is rated, which consists of a 
specific measurement or test result).

To the extent that the VCAA notice in 2005 and 2008 was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice 
the claims were readjudicated as evidenced by the statement 
of the case dated in September 2005 and the supplemental 
statement of the case dated in November 2008.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured 
by VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran has been afforded a 
hearing before the undersigned in July 2009.  The RO has 
obtained service treatment records, VA records, and private 
records such as those from M.S., M.D., identified by the 
Veteran.  He was afforded VA examinations in August 2004, 
September 2004, and October 2008, specifically to evaluate 
the conditions at issue.    
 
As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.



II.  Claims for Service Connection

The Veteran asserts that he has arthritis of both feet, and 
arthritis of both hands, due to his service.  He asserts that 
he has these conditions as a residual of cold injuries during 
service in Korea.  In particular, he has testified that he 
was exposed to extreme cold (about -40 degrees Fahrenheit) 
for about 15 minutes in 1952, when he was forced to leave his 
tent during an air raid.  He further testified that he has 
received private treatment for his frostbite residuals since 
1954, and that he applied for VA benefits in 1953 and 1957, 
but that the records of this were lost.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The Veteran's service treatment reports do not show any 
relevant treatment or diagnoses.  A separation examination 
report from his first period of active duty, dated in January 
1951, shows that his extremities, and his feet, had 
"N.S.A." (no significant abnormality).  The Veteran's 
entrance examination report for his second period of active 
duty, dated in March 1951, and the separation examination 
report from his second period of active duty, dated in 
November 1953, both show that his upper and lower 
extremities, feet, and skin, were all clinically evaluated as 
normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1955 and 2008.  This 
evidence includes reports from the Family Care Group, dated 
between 2001 and 2008, which show that the Veteran's 
diagnoses included IDDM (insulin-dependent diabetes 
mellitus).  A report from Mid South Foot and Ankle, dated in 
October 2007, notes peripheral vascular disease.  

A VA skin examination report, dated in August 2004, shows 
that the Veteran asserted that he had infections of his feet, 
swollen feet, blisters, and frostbite in both feet during 
service, with ongoing treatment since service with recurrent 
fungal infections.  The diagnosis notes dermaphytosis of the 
feet, with cold sensitivity, vascular damage, and poor 
circulation.  The examiner indicated that the Veteran had a 
cold injury from his service in Korea, and stated that, "He 
does have diabetes and this could also be contributive, but 
there is no way to know for sure whether the damage to his 
feet is from cold injury, diabetes, or a combination of 
both."  

A VA cold injury protocol examination report, dated in 
October 2008, shows that the Veteran reported a history of 
exposure to extreme cold (about -40 to -50 degrees 
Fahrenheit) during service in Korea during an air raid that 
lasted 20 to 30 minutes, although it could have been up to an 
hour.  He denied having ulcers, blisters or acute changes 
significant enough for him to go to sick call at that time.  
He reported having foot swelling "a little bit," with dark 
spots on his hands, and some aches, prior to separation from 
service.  He was noted to have a history of diabetes dating 
to about 1961.  He appears to assert that he was denied VA 
treatment in Montgomery, Alabama, shortly after service.  He 
indicated that because his symptoms were intermittent, "he 
has been able to deal with them."  He asserted that at some 
later time (he did not remember when), he was hospitalized 
for arthritis of his hands and feet.  He complained of 
current symptoms that included intermittent tingling, aching, 
and swelling of the feet and hands, occurring about twice a 
week or less, lasting for a day or more.  He also reported 
mild cold sensitivity.  On examination, the peripheral nerves 
and pulses were normal.  There was no Raynaud's phenomenon.  
There was no relevant diagnosis.  The examiner referred an 
opinion as to whether the Veteran had arthritis related to 
cold exposure to the orthopedic examiner.  

A VA hand and foot (orthopedic) examination report, dated in 
October 2008, shows that the examiner stated that he had 
reviewed the Veteran's claims file.  This report shows that 
the Veteran asserted that he had swollen feet and blisters on 
his feet during service, that he was told that he had 
frostbite, and that he was treated with ointments and power.  
He complained of current foot pain, and stated that he could 
walk about 30 minutes.  On examination, a pes planus 
deformity was noted.  The skin of the feet and hands was 
intact.  X-rays of the hands were noted not to show any 
relevant findings.  An X-ray of the left foot showed a bone 
spur along the heel and posterior aspect of the calcaneus.  
An X-ray of the right foot showed a bone spur along the heel 
and some mild midfoot arthritis.  The assessments noted pes 
planus deformities of the bilateral feet, a healed right ring 
finger fracture, and dermaphytosis of the bilateral feet.  
The examiner stated that he did not appreciate any residuals 
from frostbite and that there was no evidence that the 
Veteran has had frostbite.  He attributed most of the 
Veteran's foot symptoms to his pes planus, and concluded that 
it was less likely than not that his complaints were related 
to cold exposure.  

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of having residuals of a cold injury, to include 
arthritis, due to his service.  The Veteran was not treated 
for any relevant symptoms during service, nor were any 
relevant symptoms or diagnoses noted upon separation from 
service.  In addition, the October 2008 VA hand and foot 
examination report is highly probative evidence showing that 
the Veteran does not have residuals of frostbite, and that 
his arthritis of the feet is not due to service.  With regard 
to the claim for arthritis of the hands, there is no 
competent evidence, to include X-ray evidence, to show that 
he has arthritis in either hand.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  The examiner essentially stated that the 
Veteran did not have any residuals from frostbite, and that 
there was no evidence that he has had frostbite.  He 
attributed most of the Veteran's foot symptoms to his pes 
planus, and concluded that it was less likely than not that 
his complaints were related to cold exposure.  The examiner 
indicated that the Veteran's medical files had been reviewed.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  

To the extent that the Veteran is shown to have bone spurs in 
both feet and arthritis of the midfoot on the right, the 
earliest medical report of any relevant symptoms is found in 
the August 2004 VA examination report.  This report comes 
about 50 years after separation from service.  This lengthy 
period without treatment and diagnosis is evidence that there 
has not been continuity of symptomatology, and such a factor 
weighs heavily against the claims.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In addition, the October 2008 VA 
opinion clearly indicates that these are not due to any 
injury or disease during service.  This report is considered 
highly probative evidence against any link between bone 
spurs/arthritis of his feet and his service.  See Prejean, 
supra.  Furthermore, there is no medical evidence to show 
that foot or hand arthritis was manifest to a compensable 
degree within one year of separation from service, to warrant 
service connection on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

In reaching these decisions, the Board has considered the 
opinion in the August 2004 VA examination report.  However, 
this report is not shown to have been based on a review of 
the Veteran's claims file, or any other detailed and reliable 
history.  See Prejean, supra.  Furthermore, this report shows 
that the Veteran reported that he had "infections of his 
feet, swollen feet, blisters, and frostbite in both feet 
during service."  As previously stated, his service 
treatment reports do not substantiate such claims; there was 
no service medical evidence that he complained of, or was 
treated for, any relevant hand or foot symptoms during 
service.  Therefore, this notation is clearly based on an 
unsubstantiated history provided by the Veteran, and this 
opinion is insufficient to warrant a grant of the claim.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The 
Board further points out that he gave a significantly 
different inservice history of symptoms in the October 2008 
VA examination report, which showed that he denied having 
ulcers, blisters or acute changes significant enough for him 
to go to sick call at that time, and that he claimed to only 
have had foot swelling "a little bit," with dark spots on 
his hands, and some aches, prior to separation from service.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that 
arthritis of both feet and both hands were caused by service 
that ended in 1953.  In this case, when the Veteran's service 
treatment reports (which do not show the claimed conditions), 
and his post-service medical records (which do not show 
arthritis of either hand, and which do not contain competent 
evidence of a nexus between arthritis of both feet - or any 
other residuals of a cold injury to the feet or hands - and 
the Veteran's service) are considered, the Board finds that 
the evidence outweighs the Veteran's contentions that he has 
arthritis of both feet and both hands that are related to his 
service.    

III.  Claims for a Higher Rating

The Veteran asserts that he is entitled to increased 
(compensable) ratings for his service-connected residuals of 
a fracture of the ring finger of the right hand, and chronic 
dermatophytosis of the feet.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  

As for the history of the disabilities in issue, see 
38 C.F.R. § 4.1 (2008), the Veteran's service treatment 
reports show that in 1951, he was treated for a "chip" 
fracture of his right ring finger.  In 1953, he was treated 
for tinea cruris and athlete's foot.  The post-service 
medical evidence shows that in 1955, he was noted to have 
chronic mild dermatophytosis.  In 1960, he was treated for 
chronic dermatophytosis of the feet, and a healed fracture of 
the right hand.  A July 1960 X-ray for the right hand notes 
"no abnormality."  Private treatment reports, dated in 
2003, show onychomycosis.  

In November 1955, the RO granted service connection for a 
healed fracture of the right ring finger, evaluated as 0 
percent disabling (noncompensable).  There was no appeal, and 
the RO's decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007).  In December 1955, the RO granted 
service connection for dermatophytosis of the feet, evaluated 
as noncompensable.  There was no appeal, and the RO's 
decision became final.  Id.  

In July 2004, the Veteran filed claims for compensable 
ratings for the disabilities.  In February 2005, the RO 
denied the claims, and the Veteran has appealed that 
decision.  

Residuals of a Fracture of the Right Ring Finger

The Veteran's service-connected residuals of a fracture of 
the ring finger of the right hand have been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5230.  Under DC 5230, 
a noncompensable rating is the highest rating assigned for 
any limitation of motion of the ring finger.  Even ankylosis 
of the ring finger warrants a 0 percent, and no higher, 
rating.  38 C.F.R. § 4.71a, DC 5227.  In any case, on both VA 
examinations, in August 2004 and in October 2008, there was 
normal or full range of motion of the affected finger.  

A compensable rating is not warranted under any other 
applicable diagnostic code.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

For the purposes of rating disability from arthritis, 
multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities are considered groups 
of minor joints, ratable on a parity with major joints.  See 
38 C.F.R. § 4.45(f) (2008).  

In this case, there is no competent evidence to show that the 
Veteran's right ring finger is manifested by arthritis.  A VA 
examination report, dated in August 2004, notes that X-rays 
of the right hand were normal, and that there was no evidence 
of arthritic changes.  The impression was "status post right 
ring finger fracture, now with very mild weakness diffusely 
about the right hand."  The most recent medical evidence of 
records is a VA examination report, dated in October 2008, 
which notes that an X-ray of the right hand showed no 
fractures, dislocations or bony abnormalities, that the ring 
finger had normal alignment, and, "In fact, you cannot even 
tell he had a fracture in that digit."  The relevant 
assessment was right finger fracture, healed.  The examiner 
stated that although the Veteran's complaints of hand 
swelling were "consistent with" arthritis, arthritis was 
not appreciated on X-ray.  He further stated that it was less 
likely than not that any residual hand pain was related to 
the Veteran's fracture, explaining that the fracture had 
healed, and that his symptoms could be accounted for through 
the aging process.  A VA cold injury protocol examination 
report, also dated in October 2008, does not contain a 
finding or diagnosis of arthritis of the ring finger/right 
hand.  Therefore, as the Veteran's fractured right ring 
finger is not shown to be productive of arthritis, a 
compensable rating is not warranted under DC 5003.  See also, 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board has considered whether an increased disability 
rating is warranted for the Veteran's right ring finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  In this case, the Veteran is receiving a 
noncompensable evaluation for his ring finger disability 
under DC 5230.  This is the maximum rating allowable.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  

Dermatophytosis

With regard to service-connected chronic dermatophytosis of 
the feet, this has been evaluated under 38 C.F.R. § 4.118, DC 
7813.  Under DC 7813, evaluation of dermatophytosis is 
warranted under DC 7800 through DC 7805, or dermatitis under 
DC 7806, depending on the predominant disability.  38 C.F.R. 
§ 4.118, DC 7800 is not applicable as it pertains to scars of 
the head, face, or neck.  

Under 38 C.F.R. § 4.118, DC 7801 (2008), a 10 percent rating 
is warranted for: Scars, other than head, face, or neck, that 
are deep or that cause limited motion: Area or areas 
exceeding 6 square inches (39 sq. cm.).  Note (1): Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A deep scar is one associated with 
underlying soft tissue damage.

Under 38 C.F.R. § 4.118, DC 7802 (2008), a 10 percent rating 
is warranted for: Scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under 38 C.F.R. § 4.118, DC 7803 (2008), a 10 percent rating 
is warranted for: Scars, superficial, unstable.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under 38 C.F.R. § 4.118, DC 7804 (2008), a 10 percent rating 
is warranted for: Scars, superficial, painful on examination.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  

Under 38 C.F.R. § 4.118, DC 7805 (2008), other scars will be 
rated on limitation of function of affected part.  

Under 38 C.F.R. § 4.118, DC 7806 (2008), a 10 percent rating 
is warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A VA examination report, dated in September 2004, shows that 
the Veteran complained of recurrent fungal infections of his 
feet, recurring blisters, and pain wearing socks and shoes.  
He reported using Lamisil oral tablets.  On examination, he 
had onychomycosis of all toenails.  The diagnosis was 
dermatophytosis of the feet.  

A VA cold injury protocol examination report, dated in 
October 2008, shows that on examination, the feet had normal 
skin color, skin thickness, skin temperature, skin texture, 
and hair growth, although the skin was drier than normal.  
There were no scars, or callus formations.  There was 
onychomycosis, and thickening of the nails, with a few 
hyperpigmented spots (1-2 millimeters in diameter) mainly 
around the heel and medial aspect.  There was no infection or 
ulceration.  Sensory function was normal.  There was no pain 
on manipulation.  The report notes severe onychomycosis in 
the first two right toes with thick and deformed toenails, 
and mild to moderate onychomycosis in the other right foot 
nails.  The left foot had severe onychomycosis at the big 
toe, moderate to severe onychomycosis in the second toe, and 
mild to moderate onychomycosis in the other toes.  The 
estimated percentage of the affected area was "non-
applicable."  The report notes that there had been no active 
dermatophytosis in the feet, or treatment for it, during the 
last twelve months, other than topical treatment consisting 
of a daily application of ammonium lactate at bedtime. 

A VA "hand and foot" examination report, dated in October 
2008, shows that the Veteran complained of cramping in his 
feet.  He denied pain, flare-ups, and stated that he was able 
to do his daily activities and that his symptoms did not 
interfere with his job.  On examination, the skin was intact, 
with no erythema, swelling, or necrosis.  There was 
dermatophytosis.  The relevant assessment was dermatophytosis 
of the bilateral feet.  The examiner noted that most of his 
symptoms were related to pes planus.  

Reports from the Family Care Group, dated between 2004 and 
2008, indicate that the Veteran was using medications that 
included Lamisil and Lac Hydrin on his legs and feet.  

After careful consideration of the record, the Board finds 
that the claim must be denied.  The evidence does not show 
that the Veteran's dermatophytosis of the feet is productive 
of deep scarring, or that it causes limited foot motion, that 
its area or areas exceeds six square inches (39 sq. cm.) (see 
DC 7801), that it is productive of superficial scars that 
have an area or areas of 144 square inches (929 sq. cm.) or 
greater (see DC 7802), that it is productive of scars that 
are superficial and unstable (see DC 7803), that it is 
productive of scars that are superficial and painful on 
examination (see DC 7804), or that it limits foot function 
(see DC 7805).  Additionally, the evidence does not show that 
the condition is manifested by an area that is at least 5 
percent but less than 20 percent of the entire body, or at 
least 5 percent but less than 20 percent of exposed areas 
affected; or that the condition requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period (see DC 7806).  
Accordingly, a compensable rating is not warranted pursuant 
to Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806, or 
7813.  

Conclusion

In deciding the Veteran's higher rating claims, the Board has 
considered the determination in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  As noted above, the Board 
does not find evidence that the Veteran's evaluations should 
be increased for any period considered in the appeal, based 
on the facts found.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2008).  

Rating Under 38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2008).

The Veteran is service-connected for two disabilities:  
residuals of a fracture of the right ring finger and 
dermatophytosis of the feet, both currently evaluated as 
noncompensably disabling, as discussed above.  As noted at 
the time of the October 2008 VA examination, the Veteran is 
retired, and he has not furnished evidence to show that his 
service-connected disabilities clearly interfere with his 
employability.  Therefore, it is the Board's judgment that a 
rating under 38 C.F.R. § 3.324 for multiple noncompensable 
service-connected disabilities is not warranted.

Extraschedular Evaluation

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Here the rating criteria reasonably describe the Veteran's 
disabilities and symptomatology, and provide for higher 
ratings for additional or more severe symptoms, which have 
not been shown.  For this reason, the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
ratings are adequate, and no referral for an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).


						ORDER

Service connection for arthritis of both feet, as due to cold 
injury, is denied.  

Service connection for arthritis of both hands, as due to 
cold injury, is denied.  

A compensable disability rating for service-connected 
residuals of a fracture of the ring finger of the right hand 
is denied.  

A compensable disability rating for service-connected chronic 
dermatophytosis of the feet is denied.  



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


